Title: General Orders, 10 July 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Wednesday July 10th 1782
                     Parole
                     C. Signs
                  
                  The Commander in chief is singularly happy to be confirmed in the favorable opinion he had entertained of the rapid progress which would be made in the dicipline of this Army, by the Inspection returns which are just handed to him by the Baron Steuben; from which it appears that the troops in general have greatly improved since the preceeding inspection in order and discipline; and that the spirit of emulation, which is universally to be seen among all ranks of officers and soldiers leaves no room to doubt but that the few regiments which are yet a little defective will by following the laudable example before them, soon attain an equal point of Military perfection.
               